Citation Nr: 0329462	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-11 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather trauma, to include a heart disorder, circulatory 
disorder, respiratory disorder, and skin cancer.

2.  Entitlement to service connection for residuals of 
smoking, to include a heart disorder, circulatory disorder, 
respiratory disorder, and skin cancer.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, status post heart transplant, 
secondary to multiple myocardial infarctions.  

4.  Entitlement to an effective date prior to March 20, 2000, 
for an award of service connection for tinnitus.

5.  Entitlement to an effective date prior to March 20, 2000, 
for an award of service connection for strain, right knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected musculoligamentous strain, 
right knee.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1965 to August 
1965, and served as a member of the Army National Guard of 
Nebraska from September 1964 to January 1985.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The following discussion clarifies the issues on appeal to 
the Board.

By a statement submitted in April 1998, the veteran sought 
service connection for residuals of cold weather trauma and 
smoking, to include heart, circulatory, and respiratory 
disorders and skin cancer.  In a December 1998 rating 
decision, the RO denied that claim.  The veteran disagreed in 
December 1998 and January 1999.  The RO issued a May 1999 
statement of the case (SOC) as to the claim for service 
connection for residuals of cold weather trauma, and the 
veteran's timely substantive appeal was received in August 
1999.  This claim is addressed in the REMAND appended to this 
decision.  

The RO has not issued a SOC following the veteran's December 
1998 statement regarding the claim for service connection for 
residuals of smoking, to include heart, circulatory, and 
respiratory disorders and skin cancer.  Although the intent 
of the veteran's December 1998 statement is not entirely 
clear, it may reasonably be interpreted as expressing 
disagreement with the denial of the smoking claim, and the 
veteran is entitled to a SOC on that issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (holding that where the veteran 
has expressly stated disagreement with a prior decision, the 
Board must remand the matter for issuance of a SOC).  This 
issue is addressed in the REMAND appended to this decision. 

In a May 2000 rating decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent 
evaluation, effective as of March 20, 2000.  By a rating 
decision issued in November 2000, the RO granted service 
connection for a right knee disability, and assigned a 10 
percent evaluation, effective as of March 20, 2000.  In 
January 2001 and August 2001, the veteran disagreed with the 
initial evaluations for those disabilities and the effective 
date assigned for each of the grants of service connection.  
A SOC was issued in January 2002, and the veteran submitted a 
timely substantive appeal in February 2002.  These claims are 
addressed in the REMAND appended to this decision.  

By a statement submitted in February 2001, the veteran sought 
to reopen his claim for service connection for coronary 
artery disease, status post heart transplant, as secondary to 
multiple myocardial infarctions.  The Board interprets this 
claim as exclusive of a heart disorder due to cold weather 
trauma.  In June 2001, the veteran submitted a claim for 
TDIU.  By a rating decision issued in January 2002, the RO 
denied these claims.  The veteran disagreed in January and 
February 2002.  A SOC was issued in February 2002, and the 
veteran submitted a timely substantive appeal in March 2002. 


A review of the record reveals that the heart claim was 
previously denied by the Board in a February 1999 decision.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 1999, 
the veteran's motion to withdraw the appeal was granted.  The 
January 2002 rating decision on appeal did not explicitly 
address whether new and material evidence had been submitted 
to reopen this previously denied claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  The Board concludes new and 
material evidence has been submitted to reopen the claim, but 
the merits of the claim are addressed in the REMAND appended 
to this decision.  


FINDINGS OF FACT

1.  In a February 1999 decision, the Board upheld the denial 
of service connection for a heart disorder on the basis that 
the disorder was not incurred during active service.  

2.  A change in the statutory definition of active duty 
subsequent to the February 1999 Board decision bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and must 
be considered in order to fairly decide the merits of this 
claim.



CONCLUSIONS OF LAW

1.  The February 1999 Board decision that denied the claim of 
entitlement to service connection for a heart condition is 
final.  38 U.S.C.A. §§ 7103(a), 7104 (West 2002).

2.  New and material evidence has been received to reopen a 
claim of entitlement to a heart disorder, characterized as 
coronary artery disease, status post heart transplant, 
secondary to multiple myocardial infarctions.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, who had brief active service followed by many 
years of reserve service, has requested to reopen a claim of 
entitlement to service connection for a heart disorder, 
claimed as coronary artery disease, status post heart 
transplant, secondary to multiple myocardial infarctions.  
The veteran contends that he is entitled to service 
connection for a myocardial infarction diagnosed prior to his 
retirement from reserve service.

Duty to assist and notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).


In the instant case, relative to the veteran's request to 
reopen a claim for service connection for a cardiac disorder, 
claimed as coronary artery disease, status post heart 
transplant, secondary to myocardial infarctions, the Board's 
determination is favorable to the veteran.  Since this 
determination is favorable to the veteran, sufficient 
evidence has been developed, regardless of any VCAA 
compliance or lack thereof.  Therefore, the Board need not 
address the matter of compliance with the VCAA regarding the 
request to reopen the claim.

Analysis

By a rating decision issued in August 1997, the RO, in 
pertinent part, denied a claim of entitlement to service 
connection for a heart disorder.  The veteran appealed the 
denial of this claim, among others, to the Board.  A February 
1999 Board decision denied this claim.  

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b).  
A decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a); 
38 C.F.R. § 20.1100.  Reconsideration has not been ordered in 
this case.  Moreover, as noted in the Introduction above, 
although the veteran appealed the February 1999 Board 
decision to the Court, his appeal was later dismissed in 
accordance with his request.  Therefore, the February 1999 
Board decision is final.

In February 2001, the veteran submitted additional evidence 
about his heart disease.  As noted in the Introduction above, 
the RO did not address whether new and material evidence was 
received to reopen the claim for a heart disorder.  By a 
rating decision issued in January 2002, the RO denied the 
claim.  However, the Board has jurisdiction to consider the 
issue of whether new and material evidence has been submitted 
because that issue is part of the same "matter" of whether 
the appellant is entitled to service connection for either of 
these disabilities.  Bernard v. Brown, 4 Vet. App. 384, 391 
(1993) (interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously received which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The additional evidence is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In this case, the veteran's representative submitted an 
attachment to a letter dated in February 2001, discussing a 
statutory revision to 38 U.S.C.A. § 101(24), which provides 
the definition of active service for purposes of veterans' 
benefits.  

That statutory revision, included in the Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 301, effective in November 2000, redefined as active 
service a period of inactive duty training during which an 
individual was disabled or dies from an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  
Generally, service connection may be granted for disability 
resulting from injury or disease incurred in the line of 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  This 
claim, in which the veteran contends that he incurred a 
disabling myocardial infarction, which later required him to 
have a heart transplant, while he was a member of a reserve 
component, was previously denied on the basis that the 
veteran was not in active duty status at the time the claimed 
disorder was incurred.  Thus, the change in the statutory 
definition of active duty is material to the claim and must 
be considered in order to fairly decide the merits of this 
claim.  

As such, the statutory requirements for reopening the claim 
are met, and the claim is reopened.  Once a claim has been 
reopened, the Board must determine whether all duties to 
assist the veteran to develop the claim have been met.  If 
so, then the claim may be decided on the merits.  In this 
case, as discussed below, further action is required in order 
to meet the duty to assist.  The reopened claim of 
entitlement to service connection for a heart disorder, 
characterized by the RO as coronary heart disease, status 
post heart transplant, secondary to multiple myocardial 
infarctions, is addressed in the REMAND appended to this 
decision.


ORDER

A claim of entitlement to service connection for a heart 
disorder, characterized as a claim for service connection for 
coronary artery disease, status post heart transplant, 
secondary to multiple myocardial infarctions, is reopened; 
the appeal is granted to this extent only.  



REMAND

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to any 
claim filed before enactment of the law (i.e., the April 1998 
claim for service connection for residuals of cold weather 
trauma in this case).  See Kuzma v. Principi, 341 F.3d 1339 
(Fed. Cir. 2003).  However, the factual scenario in Kuzma, as 
well as in the prior Federal Circuit cases of Dyment and 
Bernklau cited therein, was that proceedings were complete 
before VA when the VCAA was enacted.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002).  Clearly, that is not the case 
here.  Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted.  

In light of the uncertain state of the law regarding the 
VCAA's applicability to claim filed before November 2000, and 
in light of the potential prejudice to the appellant if the 
Board were to conclude the VCAA did not apply to such claims, 
the Board will assume the VCAA applies.  It would be harmless 
for the Board to require compliance with the VCAA if it did 
not apply to a claim.  In fact, it would be more advantageous 
to the veteran. 

In this case, several VCAA letters were sent by the RO in 
2001 and 2002.  However, there has been specific VCAA 
compliance only with respect to the claim for service 
connection for residuals of cold weather trauma (addressed in 
a January 2002 letter) and the claims for TDIU and service 
connection for coronary artery disease (addressed in an 
October 2001 letter).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the context of an effective date claim, the Court has 
noted in a recent non-precedential decision that it is 
possible a claimant could provide VA with some evidence 
showing an earlier effective date is warranted if he or she 
were properly notified of what type of evidence would 
substantiate the claim.  Greenawalt v. Principi, No. 01-2041 
(U.S. Vet. App., March 6, 2003) (Order).  Although this non-
precedential decision is not binding on VA, it is 
representative of how strictly the Court will review a case 
to determine whether there was compliance with the VCAA.

It cannot be said that there has been VCAA compliance with 
respect to the other claims before the Board.  At no time was 
a VCAA letter sent telling the veteran what was needed to 
substantiate his claims for higher ratings and for earlier 
effective dates, what his responsibilities were with respect 
to the claims, and whether VA would assist him in any manner.  
The claims of entitlement to initial evaluations in excess of 
10 percent for tinnitus and for right knee disability and for 
effective dates prior to March 20, 2000 for the awards of 
service connection for tinnitus and for right knee disability 
are, therefore, REMANDED for action as set forth below.

Claims for service connection for residuals of cold weather 
trauma and smoking

As noted in the Introduction above, the claim for service 
connection for residuals of cold weather trauma is on appeal 
from a December 1998 rating decision. 

In January 2002, the RO issued a letter advising the veteran 
that claims had been received for service connection for 
residuals of cold weather trauma and smoking, to include 
heart, circulatory, and respiratory disorders and skin 
cancer.  This letter did not advise the veteran as to why 
these claims were again being considered.  In August 2002, 
the RO issued a rating decision which addressed the claims.  
The RO failed to recognize, however, that the veteran had 
perfected a substantive appeal as to the claim for service 
connection for residuals of cold weather trauma.  A 
supplemental statement of the case (SSOC) has not been issued 
on the claim for residuals of cold weather trauma, since the 
1999 SOC, despite the fact that significant medical evidence 
has been submitted in the interim time period.  This must be 
done.

As noted in the Introduction, above, it is proper to remand 
the claim for service connection for residuals of smoking 
because the veteran has not been provided a SOC on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
VAOPGCPREC 16-92.  However, this issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

Claims for service connection for coronary artery disease and 
for TDIU

A statement of the case addressing the claims for service 
connection for coronary artery disease and for TDIU was 
issued in February 2002.  The SOC incorrectly stated the 
evidence as to the veteran's period of active service and the 
dates of the veteran's last verified active duty for 
training.  Additionally, the SOC indicated that a line of 
duty determination should be sought regarding the veteran's 
allegation that he suffered a myocardial infarction during 
reserve component service, but did not clearly indicate 
whether VA would seek to obtain that information or whether 
the veteran was responsible for obtaining that information.  
The claim for coronary artery disease must be remanded.  

Regarding the claim for TDIU, on Remand, consideration of 
this issue should be deferred until after the RO has 
completed the actions requested as to development of other 
issues.  



VA examinations

The Board will not, at this time, order additional VA 
examinations for the veteran.  In August 2001, the RO 
scheduled him for several examinations, including an 
audiological evaluation (which would have provided evidence 
as to the current severity of his tinnitus), a joints 
examination (which would have provided evidence as to the 
current severity of his knee disorder), and a general medical 
examination (which would have provided evidence as to 
residuals of cold weather trauma and employability).  The 
veteran failed to report for these examinations.  His 
attorney has specifically stated in numerous letters that the 
veteran will not report for VA examination.  The attorney 
argues that the RO's scheduling of these examinations was 
improper and that the RO has not provided compelling reasons 
for scheduling the examinations.  The attorney also argues 
sufficient private medical evidence is of record to grant the 
claims.

The Board notes that the RO has the discretion to develop the 
case as necessary.  See, e.g., Shoffner v. Principi, 16 Vet. 
App. 208 (2002) (veteran argued VA has unlawfully 
overdeveloped claim by seeking medical opinions, but the 
Court concluded that the RO has a statutory duty to develop 
claim "as it deemed proper").  The veteran is advised that 
although VA has a duty to assist him in developing his 
claims, he has a corresponding duty to cooperate with VA's 
efforts.  If the veteran feels there is private medical 
evidence that supports his claims, he should either submit it 
or provide releases authorizing VA to request the records.  
It is clear, based on the statements from the veteran's 
attorney and his failure/refusal to report for VA 
examination, that any further efforts to provide the veteran 
an examination would be futile.  Therefore, no additional 
development is being ordered at this time.  

Accordingly, the case is REMANDED for the following actions:

1.  (a) Unless legal precedent is issued after the 
date of this Board decision which makes it clear 
that the VCAA does not apply to claims filed before 
November 9, 2000, review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied 
as to all claims on appeal.  See also 38 C.F.R. § 
3.159 (2003).  

(b) Notify the veteran of what evidence is required 
to substantiate his claims for service connection 
for an effective date prior to March 20, 2000 for 
grants of service connection for tinnitus and right 
knee disability and for increased initial 
evaluations for tinnitus and right knee disability.  
The veteran should be afforded an opportunity to 
provide argument as to the legal effect of the 
November 1999 Court dismissal of the claims of 
entitlement to service connection for tinnitus and 
for a right knee disorder on the claim for an 
effective date prior to March 20, 2000, for those 
disabilities.  See Huston v. Principi, 17 Vet. App. 
195 (2003) (type of notice required under the VCAA 
in earlier effective date claim); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

(c) Any notice given, or action taken thereafter, 
must also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003), 
as well as any other controlling guidance provided 
after the issuance of this Board decision.   

2.  The reserve component (Nebraska National 
Guard) (address of record:  Military 
Department of Nebraska, ARNG-DPA, 1300 
Military Road, Lincoln, NE  68508) and the 
veteran's unit of assignment, Co. A, 2nd 
Bat., 134th Inf., Nebraska City, Nebraska, 
should be requested to state whether a line 
of duty (LOD) determination was made 
regarding a myocardial infarction the veteran 
reports was diagnosed in February 1984.  If 
no LOD is found, the reserve component, local 
or state, should indicate why no LOD 
determination was made.  Please note 
documents submitted by the veteran suggest a 
LOD determination was made.
The reserve component should be requested to 
furnish any records regarding the veteran 
dated in February 1984 and March 1984.  The 
Board notes that reserve component records 
dated in May 1984 reference a February 1984 
myocardial infarction, but there are no 
reserve component records for the veteran for 
the month of February 1984 after February 5, 
1984.  If no records are available from the 
local or state reserve component in Nebraska, 
the U.S. Army Reserve Personnel Command 
(RCPAC), 9700 Page Blvd., St. Louis, MO, 
should be contacted.
3.  If necessary based on additional evidence 
obtained during the course of this Remand, 
obtain medical opinion as to when a 
myocardial infarction diagnosed in February 
1984 had its onset, and, specifically, 
whether a myocardial infarction occurred 
during a period of inactive duty for training 
in February 1984 or during any other period 
of inactive duty.  The dates on which the 
veteran had inactive duty training in 
February 1984, or during any month in which 
the veteran claims a myocardial infarction 
occurred during inactive duty training must 
be specified for the examiner in the request 
for such medical opinion.   

4.  After ensuring that any VA examination 
reports requested are adequate, and after 
completion of any other development in light 
of the VCAA, each of the veteran's claims, 
including the claim for TDIU, should be 
readjudicated.  If any of these claims 
remains denied, issue the veteran and his 
representative a SSOC.  Allow an appropriate 
period of time for response, and then return 
these claims to the Board, if appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.





	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals	


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



